DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Park et al. (U.S. Patent Application Number: 2018/0279193).
Consider claim 1; Park discloses a method comprising: 
receiving a conditional handover (HO) command from a source gNB by a user equipment (UE) in a wireless network (par. 286, lines 1-4), wherein the conditional HO command contains a set of candidate cells, and wherein each candidate cell is a handover target cell when one or more corresponding handover conditions are verified [e.g. threshold is satisfied (par. 286, lines 5-9)]; 
detecting a handover conditions for a target gNB belonging to the set of candidate cells contained in the conditional HO command (par. 286, lines 1-13), wherein each candidate cell is 
performing a random access towards the target gNB (par. 286, lines 9-13, 22-26).
Consider claim 2; Park discloses the conditional HO command (par. 286, lines 1-4) is carried by a radio resource control (RRC) reconfiguration message (par. 192, lines 1-5; par. 288, lines 2-6).
Consider claim 3; Park discloses upon receiving a RRC reconfiguration message (par. 192, lines 1-5; par. 288, lines 2-6), the UE performs a conditional HO in response to a conditional HO command in the RRC reconfiguration message (par. 288, lines 6-15), the UE performs a normal HO in response to a normal HO command in the RRC reconfiguration message (par. 192), and the UE performs a reconfiguration in response to a regular RRC reconfiguration message (par. 192).
Consider claim 4; Park discloses the conditional HO command further configures a validity timer that controls a validity of handover conditions for the set of candidate cells (par. 286, lines 18-22).
Consider claim 5; Park discloses the validity timer is started upon receiving the conditional HO command (par. 286, lines 1-4, 18-20), the validity timer is stopped upon detecting at least one events comprising a handover condition is met and a normal handover command is received (par. 276, lines 25-34), and the conditional HO command is set to be invalid upon the expiration of the validity timer (par. 286, lines 20-22).
Consider claim 6; Park discloses the conditional HO command further includes a candidate cell ID for each candidate cell (par 288, lines 2-7), a new C-RNTI (par. 227, lines 8-11), one or more security algorithm identifiers for corresponding selected security algorithms for each candidate cell (par. 192, lines 1-14).
Consider claim 7; Park discloses the conditional HO command further includes a set of dedicated random access channel (RACH) resources (par. 244), an association between RACH resources and synchronization signal blocks (SSBs) (par. 244, lines 1-9), an association between RACH resources and 
Consider claim 8; Park discloses transmitting a HO start indication message to the source gNB upon detecting at least one handover condition for a candidate cell is met (par. 286, lines 9-13).
Consider claim 9; Park discloses the HO start indication message further includes a cell identifier of the target gNB [the handover execution notification is associated with the command of the conditional handover, which includes the cell identifier of a target (par. 288, lines 6-15)].
Consider claim 10; Park discloses receiving a HO start indication response signal from the source gNB [e.g. stop transmitting downlink data packets (par. 286, lines 13-16)].
Consider claim 11; Park discloses applying a security configuration of the target gNB (par. 192, lines 1-14; par. 288); and transmitting an RRC reconfiguration complete message to the target gNB (par. 278, lines 1-15).
Consider claim 12; Park discloses a method comprising: 
receiving a handover (HO) request by a candidate gNB from a source gNB (par. 274, lines 20-25); 
transmitting a HO request ACK message in response to the HO request to the source gNB (par. 275, lines 1-10); and 
performing a sequence number (SN) STATUS TRANSFER with the source gNB (par. 278, lines 35-43) upon detecting one or more preconfigured conditions (par. 275, lines 1-10).
Consider claim 13; Park discloses a validity timer is configured for the one or more preconfigured conditions (par. 276, lines 7-27).
Consider claim 14; Park discloses releasing UE context (par. 278, lines 22-27) upon expiration of the validity timer (par. 276, lines 7-27).
claim 15; Park discloses receiving a radio resource control (RRC) reconfiguration message from a user equipment (UE) [e.g. via initiating a random access procedure (par. 278, lines 1-17)]; and connecting with the UE as a target gNB (par. 278, lines 17-22).
Consider claim 16; Park discloses releasing UE context upon receiving a UE context release message from the source gNB (par. 290, lines 12-15).
Consider claim 17; Park discloses a user equipment (UE), comprising: 
a transceiver that transmits and receives radio frequency (RF) signal in a wireless network (par. 196, lines 9-16); 
a command receiving circuit (par. 196, lines 1-9) that receives a conditional handover (HO) command from a source gNB (par. 286, lines 1-4), wherein the conditional HO command contains a set of candidate cells, and wherein each candidate cell is a handover target cell when one or more corresponding handover conditions are verified [e.g. threshold is satisfied (par. 286, lines 5-9)]; 
a detection circuit (par. 196, lines 1-9) that detects a handover conditions for a target gNB belonging to the set of candidate cells contained in the conditional HO command (par. 286, lines 1-13), wherein each candidate cell is configured with a corresponding handover condition [e.g. handover execution threshold (par. 286, lines 1-4)]; and 
a HO circuit (par. 196, lines 1-9) that performs a random access towards the target gNB (par. 286, lines 9-13, 22-26).
Consider claim 18; Park discloses the conditional HO command further configures a validity timer that controls a validity of handover conditions for the set of candidate cells (par. 286, lines 18-22).
Consider claim 19; Park discloses the validity timer is started upon receiving the conditional HO command (par. 286, lines 1-4, 18-20), the validity timer is stopped upon detecting at least one events comprising a handover condition is met and a normal handover command is received (par. 276, lines 25-
Consider claim 20; Park discloses the conditional HO command further includes a candidate cell ID for each candidate cell (par 288, lines 2-7), a new C-RNTI (par. 227, lines 8-11), one or more security algorithm identifiers for corresponding selected security algorithms for each candidate cell (par. 192, lines 1-14).
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646